


Exhibit 10.3




LUMINEX CORPORATION
FORM OF RESTRICTED SHARE UNIT AGREEMENT
     
THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered into
as of the ___ day of ___, 20___ (the “Grant Date”), between Luminex Corporation,
a Delaware corporation (the “Company”), and [employee] (the “Grantee”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Luminex Corporation Second Amended and Restated 2006 Equity
Incentive Plan (the “Plan”).
     
WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units; and
     
WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of Restricted Share Units to the Grantee in his or her
capacity as an employee of the Company or one of its Subsidiaries as provided
herein.
     
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     
1. Grant of Restricted Share Unit Award.
          
1.1 The Company hereby grants to the Grantee an award (the “Award”) of [number]
Restricted Share Units (“RSUs”) on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.
          
1.2 The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof. The terms of this Agreement
are governed by the terms of the Plan, and in the case of any inconsistency
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall govern.
          
1.3 The Grantee's rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the RSUs shall vest in accordance with
Section 2 hereof.
     
2. Vesting and Payment.
          
2.1 Except as provided in Section 2.3, the Award shall vest on ___, 20___ with
respect to ______% of the RSUs, and shall vest with respect to an additional
______% of the RSUs on each of the ______ succeeding one-year anniversaries of
such date.
          
2.2 The Grantee shall be entitled to local PRC payment in respect of each RSU
covered by the Award upon the vesting of such RSU. Subject to the provisions of
the Plan, such payment shall be made by the Grantee's PRC employer through the
remittance to the Grantee, as promptly as practicable following the applicable
vesting date (or to the executors or administrators of Grantee's estate, as
promptly as practicable after the Company's receipt of notification of Grantee's
death, as the case may be), of a Renminbi cash payment equal to the product of
the number of such vested RSUs and the Fair Market Value of a Share on the
applicable vesting date, less any amounts necessary to satisfy any applicable
withholding obligations in accordance with Section 5 below. The payments
contemplated under this Section 2.2 shall be made entirely within the PRC such
that they shall entail no cross-border fund flow.


2.3 The RSUs covered by the Award shall under no circumstances be settled in
Shares. The Grantee shall not become a shareholder of the Company or otherwise
obtain the rights of a shareholder due to the vesting of the RSUs granted under
this Agreement.
          
2.4 Except as otherwise determined by the Committee at or after the grant of the
Award hereunder, and subject to applicable laws, Grantee shall forfeit all
unpaid RSUs granted hereunder, and all rights of the Grantee to the amounts
payable with respect to such RSUs shall terminate, without further obligation on
the part of the Company, unless the Grantee remains in the continuous employment
(or other service-providing capacity) of the Company or its Subsidiaries for the
entire period beginning on the Grant Date and ending on the vest date applicable
to such RSUs as provided in Section 2.1. “Continuous employment” will be deemed
to end on the date on which notice of termination is received by the Grantee (or
such later date as specified in such notice by the Company) or notice of
resignation is given by the Grantee. Notwithstanding the foregoing, the Award
shall




--------------------------------------------------------------------------------




automatically vest as to all RSUs awarded hereunder (as to which such RSUs have
not previously vested) upon the occurrence of termination of the Grantee's
employment from the Company, a Subsidiary or Affiliate which results from
Grantee's death or Disability (to be determined in the sole discretion of the
Committee).
     
3. Dividend Equivalents; No Voting Rights. RSUs covered by this Award shall be
credited with dividend equivalents at the time of any payment of dividends to
shareholders on Shares as follows: the amount of any cash, or the Fair Market
Value of any Shares, payable as a dividend with respect to a corresponding
number of Shares shall be converted into additional RSUs based on the Fair
Market Value of a Share at the time such dividends are paid, provided that such
RSUs shall be subject to the same forfeiture restrictions and restrictions on
transferability as apply to the RSUs with respect to which they relate. Any
dividend equivalent rights shall be paid in accordance with the Company's
payment practices as of the date on which such dividend would have been payable
in respect of outstanding Shares. The Grantee shall not be entitled to voting
rights with respect to RSUs covered by this Award.
     
4. No Right to Continued Service. Nothing in this Agreement or the Plan shall be
interpreted or construed to confer upon the Grantee any right to continue
service as an employee of the Company, any Subsidiary or Affiliate, and the
Company or its Subsidiaries or Affiliates may at any time dismiss Grantee from
employment, free from any liability or any claim under the Plan but subject to
the terms of the Grantee's employment agreement, if any.
     
5. Withholding Obligations. Regardless of any action the Company or the
Grantee's actual employer (the “Employer”) takes with respect to any or all
applicable income tax (including federal, state and local taxes and any
applicable withholding tax or amounts under the laws of any other jurisdiction),
social insurance contributions, payroll tax, payment on account or other
tax-related withholding in connection with the grant, vesting or payment in
settlement of the Award or payment of dividend equivalents (“Tax-Related
Items”), the Grantee acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Grantee is and remains the Grantee's
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant and the receipt
of a cash payment upon settlement of the Award; and (ii) do not commit to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Grantee's liability for Tax-Related Items. Further,
notwithstanding any contrary provision of this Agreement, no cash payment shall
be made to the Grantee unless and until satisfactory arrangements (as determined
by the Committee) have been made by the Grantee to satisfy all withholding and
payment on account obligations of the Company and/or the Employer with respect
to the cash payment. In this regard, the Grantee authorizes the Company or the
Employer to withhold all applicable Tax-Related Items legally payable by the
Grantee from the Grantee's wages or other cash compensation payable to the
Grantee by the Company or the Employer or from the cash payment received upon
settlement of the Award. The Grantee agrees to pay to the Company or to the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of the grant or settlement of the Award or
payment of dividend equivalents that cannot be satisfied by the means previously
described. The Grantee acknowledges and agrees that the Company may refuse to
deliver any cash payment otherwise due hereunder if the Grantee fails to comply
with his or her obligations in connection with the Tax-Related Items as
described in this Section.
 
         6. Modification of Agreement. Subject to the restrictions contained in
the Plan and applicable laws, the Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
the Award, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would adversely affect the rights of the Grantee or any holder or
beneficiary of the Award shall not to that extent be effective without the
consent of the Grantee, holder or beneficiary affected.
     
7. Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
     
8. Governing Law. The validity, interpretation, construction, effect and
performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of law principles thereof,
except to the extent that such laws are preempted by Federal law.
     
9. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee's legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee's heirs, executors, administrators and successors.




--------------------------------------------------------------------------------




     
10. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes. The Grantee may contest a decision or
action by the Committee with respect to such Grantee only on the grounds that
such decision or action was arbitrary or capricious or was unlawful, and any
review of such decision or action shall be limited to determining whether the
Committee's decision or action was arbitrary or capricious or unlawful.
11. Nature of Grant. In signing this Agreement, Grantee acknowledges that:
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;

(b)
the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future Awards, or benefits in lieu of
Awards even if Awards have been made repeatedly in the past;

(c)
the Grantee's participation in the Plan is voluntary;

(d)
RSUs are an extraordinary item that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and RSUs are
outside the scope of the Grantee's employment contract, if any;

(e)
RSUs are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculation of any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;

(f)
In consideration of the grant of the Award, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the Shares on which the value of the Award is based resulting from
termination of the Grantee's service by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Grantee irrevocably releases the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement
and/or accepting the Award, the Grantee shall be deemed irrevocably to have
waived his or her entitlement to pursue such claim;

(g) The value of the Shares on which the payment in settlement of the Award is
determined is not guaranteed and may fluctuate or drop in value such that
payments in settlement of some RSUs may be greater or less than payments from
other RSUs with different vesting dates.


12. Notices. All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.


To the Company:     Luminex Corporation
12212 Technology Blvd.
        Austin, TX 78727
        Attn: Corporate Secretary and Chief Financial Officer


To the Grantee:    The address then maintained with respect to the Grantee in
the
Company's records.


1.
Data Privacy Notice and Consent.

The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Agreement by and among, as applicable, the Employer, the
Company, its Subsidiaries and its affiliates for the exclusive purpose of
implementing, administering and managing the Grantee's participation in the
Plan. The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all Awards or any
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in the Grantee's favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee's country, or elsewhere, and that
the recipient's country may have different including less stringent data privacy
laws and protections than the Grantee's country. The Grantee understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the




--------------------------------------------------------------------------------




Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee's participation in the Plan, including
any requisite transfer of such Data as may be required to a broker, escrow agent
or other third party with whom the cash received upon settlement of the Award
may be deposited. The Grantee understands that Data will be held only as long as
is necessary to implement, administer and manage his or her participation in the
Plan. The Grantee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Company in writing. The Grantee
understands, however, that refusal or withdrawal of consent may affect his or
her ability to participate in the Plan. For more information on the consequences
of his or her refusal to consent or withdrawal of consent, the Grantee
understands that he or she may contact the Company.
14. Administration in China. As a result of the restriction of the Award
settlement to local Renminbi cash payment by the Grantee's PRC employer as set
forth in Section 2, the Award shall not entail any cross-border flow of funds
and therefore shall not implicate regulations or restrictions from the State
Administration of Foreign Exchange (SAFE). Should the applicable laws or
regulations change with respect to SAFE, the Company shall have the right to
modify, suspend or discontinue the Plan or the Awards in the PRC.


(remainder of page left blank intentionally)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Restricted Share Unit Agreement
to be duly executed effective as of the day and year first above written.
LUMINEX CORPORATION


                        
By:    _________________________________






GRANTEE:
            


______________________________________
Please Print


                        


GRANTEE:


            
______________________________________
Signature






